                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 KAYLA BENOIT, et al.,                               )
                                                     )
                                                     )
                  Plaintiffs,                        )
                                                     )
            v.                                       )          No. 4:21-cv-853-SEP
                                                     )
 U.S. ARMY CORPS OF ENGINEERS,                       )
                                                     )
                  Defendant.                         )

                       MEMORANDUM AND ORDER OF TRANSFER

        Before the Court are Plaintiffs Kayla Benoit’s and Nicole Castleberry’s motions for leave
to proceed in forma pauperis. Docs. [2], [3]. The motions will be provisionally granted, and the
Court will transfer the action to the United States District Court for the Southern District of
Illinois.
        Plaintiffs bring this action against the United States Army Corps of Engineers without
identifying the federal statute under which they bring their claims, but the Court understands
Plaintiffs to be seeking to quiet title to an interest in real property located at 11548 Eagleton
Park, Fieldon, Illinois, 62031, which is located in the Southern District of Illinois. See 28 U.S.C.
§ 93(c). Pursuant to 28 U.S.C. § 1402(d), this action may be brought in the district court of the
district where the property is located. Accordingly, venue is proper in the Southern District of
Illinois.
        Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case laying
venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer
such case to any district or division in which it could have been brought.” Because Plaintiffs are
proceeding pro se, the Court finds that it is in the interest of justice to transfer this case to the
United States District Court for the Southern District of Illinois. The Court will direct the Clerk
to effect this transfer immediately, without observation of any waiting period.
        Accordingly,
        IT IS HEREBY ORDERED that Plaintiff Kayla Benoit’s and Plaintiff Nicole
Castleberry’s motions for leave to proceed in forma pauperis are PROVISIONALLY
GRANTED, subject to modification by the United States District Court for the Southern District
of Illinois.
        IT IS FURTHER ORDERED that the Clerk shall IMMEDIATELY TRANSFER this
case to the United States District Court for the Southern District of Illinois.
        Dated this 15th day of July, 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
